Exhibit 10.1

 

 

 

CUSIP Number: 26883HAC3

 

$1,000,000,000

 

TERM LOAN AGREEMENT

 

Dated as of May 31, 2019

 

among

 

EQT CORPORATION,
as the Borrower,

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

and

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

BANK OF AMERICA, N.A.,

BMO HARRIS BANK N.A.,

and

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

as
Co-Documentation Agents

 

PNC CAPITAL MARKETS LLC,
WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS,

BOFA SECURITIES, INC.,

and

TD SECURITIES (USA) LLC,
as
Joint Lead Arrangers and Book Runners

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01.

Defined Terms

1

 

 

 

1.02.

Other Interpretive Provisions

18

 

 

 

1.03.

Accounting Terms

18

 

 

 

1.04.

Rounding

19

 

 

 

1.05.

References to Agreements and Laws

19

 

 

 

1.06.

Times of Day

19

 

 

 

Article II. THE COMMITMENTS AND BORROWINGS

19

 

 

 

2.01.

Loans

19

 

 

 

2.02.

Borrowings, Conversions and Continuations of Loans

19

 

 

 

2.03.

Prepayments

20

 

 

 

2.04.

Termination or Reduction of Commitments

21

 

 

 

2.05.

Repayment of Loans

21

 

 

 

2.06.

Interest

21

 

 

 

2.07.

[Reserved]

22

 

 

 

2.08.

Computation of Interest and Fees

22

 

 

 

2.09.

Evidence of Debt

22

 

 

 

2.10.

Payments Generally

22

 

 

 

2.11.

Sharing of Payments

24

 

 

 

2.12.

Defaulting Lenders

24

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

25

 

 

 

3.01.

Taxes

25

 

 

 

3.02.

Illegality

28

 

 

 

3.03.

Inability to Determine Rates

28

 

 

 

3.04.

Increased Cost and Reduced Return; Capital Adequacy

30

 

 

 

3.05.

Funding Losses

31

 

 

 

3.06.

Matters Applicable to all Requests for Compensation

31

 

 

 

3.07.

Survival

31

 

 

 

Article IV. CONDITIONS PRECEDENT TO CLOSING DATE AND TO BORROWINGS

31

 

 

 

4.01.

Conditions of Closing Date and Initial Borrowing

31

 

 

 

4.02.

Conditions to all Borrowings

32

 

 

 

Article V. REPRESENTATIONS AND WARRANTIES

33

 

 

 

5.01.

Corporate Existence and Power

33

 

i

--------------------------------------------------------------------------------



 

5.02.

Corporate and Governmental Authorization; No Contravention

33

 

 

 

5.03.

Binding Effect

33

 

 

 

5.04.

Financial Information

33

 

 

 

5.05.

Litigation

34

 

 

 

5.06.

Compliance with ERISA

34

 

 

 

5.07.

Environmental Matters

34

 

 

 

5.08.

Taxes

35

 

 

 

5.09.

Subsidiaries

35

 

 

 

5.10.

Regulatory Restrictions on Borrowing; Margin Regulations

35

 

 

 

5.11.

Full Disclosure

35

 

 

 

5.12.

Anti-Money Laundering/International Trade Law Compliance

35

 

 

 

5.13.

Compliance with FCPA

36

 

 

 

5.14.

EEA Financial Institutions

36

 

 

 

Article VI. AFFIRMATIVE COVENANTS

36

 

 

 

6.01.

Information

36

 

 

 

6.02.

Payment of Taxes

38

 

 

 

6.03.

Maintenance of Property; Insurance

38

 

 

 

6.04.

Conduct of Business and Maintenance of Existence

39

 

 

 

6.05.

Compliance with Laws

39

 

 

 

6.06.

Inspection of Property, Books and Records

39

 

 

 

6.07.

Use of Proceeds

39

 

 

 

6.08.

Governmental Approvals and Filings

39

 

 

 

6.09.

Anti-Money Laundering/International Trade Law Compliance

39

 

 

 

Article VII. NEGATIVE COVENANTS

40

 

 

 

7.01.

Liens

40

 

 

 

7.02.

Debt to Total Capital

41

 

 

 

7.03.

Transactions with Affiliates

41

 

 

 

7.04.

Limitation of Other Restrictions on Dividends by Subsidiaries, etc.

41

 

 

 

7.05.

Mergers and Sales of Assets

42

 

 

 

7.06.

Change in Nature of Business

42

 

 

 

7.07.

Use of Proceeds

42

 

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

42

 

 

 

8.01.

Events of Default

42

 

 

 

8.02.

Remedies Upon Event of Default

44

 

 

 

8.03.

Application of Funds

44

 

ii

--------------------------------------------------------------------------------



 

Article IX. ADMINISTRATIVE AGENT

45

 

 

 

9.01.

Appointment and Authorization of Administrative Agent

45

 

 

 

9.02.

Rights as a Lender

45

 

 

 

9.03.

Exculpatory Provisions

45

 

 

 

9.04.

Reliance by Administrative Agent

46

 

 

 

9.05.

Indemnification of Administrative Agent

46

 

 

 

9.06.

Delegation of Duties

47

 

 

 

9.07.

Resignation of Administrative Agent

47

 

 

 

9.08.

Non-Reliance on Administrative Agent and Other Lenders

48

 

 

 

9.09.

No Other Duties, Etc.

48

 

 

 

9.10.

Administrative Agent May File Proofs of Claim

48

 

 

 

9.11.

No Reliance on Administrative Agent’s Customer Identification Program

49

 

 

 

Article X. MISCELLANEOUS

49

 

 

 

10.01.

Amendments, Etc.

49

 

 

 

10.02.

Notices; Effectiveness; Electronic Communication

50

 

 

 

10.03.

No Waiver; Cumulative Remedies

51

 

 

 

10.04.

Attorney Costs, Expenses and Taxes

51

 

 

 

10.05.

Indemnification; Damage Waiver

52

 

 

 

10.06.

Payments Set Aside

53

 

 

 

10.07.

Successors and Assigns

53

 

 

 

10.08.

Confidentiality

58

 

 

 

10.09.

Set-off

58

 

 

 

10.10.

Interest Rate Limitation

59

 

 

 

10.11.

Counterparts

59

 

 

 

10.12.

Integration

59

 

 

 

10.13.

Survival of Representations and Warranties

59

 

 

 

10.14.

Severability

59

 

 

 

10.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

59

 

 

 

10.16.

Mitigation Obligations; Replacement of Lenders

60

 

 

 

10.17.

Governing Law

61

 

 

 

10.18.

No Advisory or Fiduciary Responsibility

61

 

 

 

10.19.

Waiver of Right to Trial by Jury

62

 

 

 

10.20.

USA PATRIOT Act Notice

62

 

 

 

10.21.

ENTIRE AGREEMENT

62

 

 

 

10.22.

Certain ERISA Matters

63

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES

 

2.01                        Commitments and Pro Rata Share

10.02                 Administrative Agent’s Office, Certain Addresses for
Notices

 

EXHIBITS

 

Form of

 

A                                       Loan Notice

B                                       Note

C                                       Compliance Certificate

D                                       Assignment and Assumption

E-1:                         Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax Purposes)

E-2:                         Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

E-3:                         Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships for U.S. Federal Income Tax Purposes)

E-4:                         Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

 

iv

--------------------------------------------------------------------------------



 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of May 31, 2019, among
EQT CORPORATION, a Pennsylvania corporation (the “Borrower”), each Lender from
time to time party hereto, and PNC Bank, National Association, as Administrative
Agent.

 

The Borrower has requested that the Lenders make term loans to the Borrower in
an aggregate amount of up to $1,000,000,000.

 

The Lenders have agreed to make such term loans to the Borrower on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.                     Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Act” has the meaning set forth in Section 10.20.

 

“Administrative Agent” means PNC Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Aggregate Commitments” means, as of any time, the outstanding Commitments of
all the Lenders at such time.  As of the Closing Date, prior to giving effect to
any Borrowings on such date, the Aggregate Commitments are $1,000,000,000.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Anti-Terrorism Laws” shall mean any Laws applicable to the Borrower or its
Subsidiaries relating to terrorism, trade sanctions programs and embargoes,
import/export licensing, money laundering

 

--------------------------------------------------------------------------------



 

or bribery, and any regulation, order, or directive promulgated, issued or
enforced pursuant to such Laws, all as amended, supplemented or replaced from
time to time.

 

“Applicable Rate” means, from time to time, the following percentages per annum
(set forth in basis points), based upon the Public Debt Ratings as set forth
below:

 

Pricing
Level

 

Public Debt Ratings
S&P/Moody’s/Fitch

 

Eurodollar Rate

 

Base Rate

1

 

BBB/Baa2/BBB or higher

 

87.5 bps

 

0.0 bps

2

 

BBB-/Baa3/BBB-

 

100.0 bps

 

0.0 bps

3

 

BB+/Ba1/BB+

 

125.0 bps

 

25.0 bps

4

 

BB/Ba2/BB or lower

 

150.0 bps

 

50.0 bps

 

“Public Debt Ratings” means a rating to be based on the Borrower’s long-term
senior unsecured non-credit enhanced debt ratings (“Senior Unsecured Ratings”)
established by S&P, Moody’s, and Fitch.  If at any time there is a split in
Senior Unsecured Ratings among S&P, Moody’s, and Fitch and (a) two Senior
Unsecured Ratings are equal and higher than the third Senior Unsecured Rating,
the higher Senior Unsecured Ratings will apply, (b) two Senior Unsecured Ratings
are equal and lower than the third Senior Unsecured Rating, the lower Senior
Unsecured Ratings will apply, or (c) no Senior Unsecured Ratings are equal, the
intermediate Senior Unsecured Rating will apply.  In the event that the Borrower
shall maintain Senior Unsecured Ratings from only two of S&P, Moody’s, or Fitch,
and there is a split in such Senior Unsecured Ratings, (i) in the event of a
single level split, the higher Senior Unsecured Rating (i.e. the lower pricing)
will apply and (ii) in the event of a multiple level split, the pricing will be
based on the rating one level lower than the higher of the two.  If only S&P,
Moody’s, or Fitch issues a rating then such rating shall apply.  In the event
that the Borrower’s senior unsecured long-term debt is not rated by any of S&P,
Moody’s or Fitch, then the Applicable Rate shall be calculated at Pricing Level
4.

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Public Debt Ratings shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change.

 

“Approved Fund” has the meaning specified in Section 10.07(h).

 

“Arranger” means each of PNC Capital Markets LLC, Wells Fargo Securities, LLC,
BMO Capital Markets, BofA Securities, Inc. and TD Securities (USA) LLC, each in
their capacity as joint lead arrangers and book runners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

2

--------------------------------------------------------------------------------



 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2018 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Consolidated Subsidiaries, including the notes thereto.

 

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

“Availability Period” means the period from and including the Closing Date to
and including June 30, 2019.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” shall have the meaning given to such term in the definition
of “Defaulting Lender”.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Open Rate plus 0.5%, (b) the Prime Rate,
and (c) the Published Rate plus 1.0%.  Any change in the Base Rate (and in any
of the alternative components thereof) shall take effect at the opening of
business on the day such change occurs.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.  For the avoidance of doubt, no
conversion or continuation of Loans hereunder shall be deemed to be a
“Borrowing” of Loans under this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the

 

3

--------------------------------------------------------------------------------



 

Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 33-1/3% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“CIP Regulations” has the meaning specified in Section 9.11.

 

“Closing Date” means May 31, 2019, which is the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01 (or, in the case of Section 4.01(b), waived by the Person entitled
to receive the applicable payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender

 

4

--------------------------------------------------------------------------------



 

becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, as of any date of determination, the Debt of the
Borrower and its Subsidiaries on a consolidated basis other than
(i) Non-Recourse Debt, and (ii) Designated Hybrid Equity Securities.

 

“Consolidated Subsidiaries” means, at any date, any Subsidiary or other entity,
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements prepared in accordance with GAAP if such
statements were prepared as of such date.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Party” means any of the Administrative Agent and the Lenders.

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all non-contingent obligations (and, for
purposes of Section 8.01(e) and the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(d)                                 debt (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
debt arising under conditional sales or other title retention agreements),
whether or not such debt shall have been assumed by such Person or is limited in
recourse;

 

(e)                                  financing leases;

 

(f)                                   to the extent required to be included on
the Borrower’s consolidated balance sheet as debt or liabilities in accordance
with GAAP, Synthetic Lease Obligations;

 

(g)                                  all obligations of such Person for the
payment of money under Production Payments; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary of the Borrower is a general partner or a joint venturer (provided,
however, for the avoidance of doubt, as used in this sentence “joint venturer”
shall not include a limited partner in a limited partnership), unless such Debt
is expressly made non-recourse to the Borrower or Subsidiary, as applicable.

 

5

--------------------------------------------------------------------------------



 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event or become the subject of a Bail-In Action.

 

As used in this definition, the term “Bankruptcy Event” means, with respect to
any Person, such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Designated Hybrid Equity Securities” means at any time Hybrid Equity Securities
in an outstanding principal amount equal to the lesser of (i) the outstanding
principal amount of Hybrid Equity Securities at such time, and (ii) 10% of Total
Capital at such time.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic” means organized under the laws of any state of the United States.

 

6

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, Norway and Great Britain.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, subject to the implementation of a LIBOR Successor Rate
in accordance with Section 3.03(b), with respect to any Eurodollar Rate Loan for
the Interest Period applicable to such Eurodollar Rate Loan, the rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other successor or
substitute page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or if the rate specified
in clause (i) of this definition does not so appear on the Bloomberg Page BBAM1
(or any successor or substitute page) the rate which is quoted by another
nationally recognized source selected by the Administrative Agent and reasonably
acceptable to the Borrower which displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit

 

7

--------------------------------------------------------------------------------



 

market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to the amount of the Borrowing in which
such Eurodollar Rate Loan is included and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any successor or substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage.  The Eurodollar Rate may also be expressed by the following formula:

 

 

London interbank offered rate quoted by Bloomberg

 

LIBOR Rate =

or appropriate successor as shown on Bloomberg Page BBAM1

 

 

1.00 - LIBOR Reserve Percentage

 

 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the LIBOR Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrower of the Eurodollar Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.  Notwithstanding anything in this definition to the contrary, if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.  Unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 3.03(b), in the event that a
LIBOR Successor Rate with respect to the Eurodollar Rate is implemented then all
references herein to the Eurodollar Rate shall be deemed references to such
LIBOR Successor Rate.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate of interest
based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means at any time a Subsidiary which is not a Material
Subsidiary, and is organized solely for the purpose of holding, directly or
indirectly, an ownership interest in one entity or property (or related entities
or properties), does not engage in any business unrelated to such entity(ies) or
property(ies) or the financing thereof and does not have any assets or
indebtedness other than those related to its interest in such entity(ies) or
property(ies) or the financing thereof and which shall have been identified as
an Excluded Subsidiary at or prior to such time by notice from the Borrower to
the Lenders.  As of the Closing Date, the Borrower has no Excluded Subsidiaries.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (including, for the avoidance of doubt, the Pennsylvania capital
stock and foreign franchise tax), and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or becomes a party hereunder (other than pursuant to an assignment request by
the Borrower under Section 10.16) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.01(b),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed

 

8

--------------------------------------------------------------------------------



 

its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g), and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of July 31, 2017, among the Borrower, the lenders and other
parties from time to time party thereto, and PNC Bank, as administrative agent,
as in effect from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
that implement or modify the foregoing (together with any law implementing such
agreements).

 

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

 

“Fee Letter” means the letter agreement, dated May 2, 2019 among the Borrower,
PNC Capital Markets LLC, PNC Bank, Wells Fargo Securities, LLC and Wells Fargo.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Forward Sale” means an obligation to deliver oil, gas or other minerals to be
acquired or produced in the future in consideration of advance payment therefor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.07(h).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative

 

9

--------------------------------------------------------------------------------



 

tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.07(i).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are issued,
as possessing a minimum of “intermediate equity content” by S&P and “Basket B
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket B equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Obligations.  As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning set forth in Section 10.08.

 

10

--------------------------------------------------------------------------------



 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

 

(i)                                     any Interest Period applicable to any
Eurodollar Rate Loan which would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

 

(ii)                                  any Interest Period applicable to any
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to the provisions of
clause (i) above, end on the last Business Day of the calendar month at the end
of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption or
other documentation contemplated hereby, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR Reserve Percentage” means as of any day the maximum percentage in effect
on such day, as prescribed by the FRB (or any successor) for determining the
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).

 

“LIBOR Screen Rate” means the London interbank offered rate administered by
Bloomberg Page BBAM1 (or any other Person which takes over the administration of
such rate) for deposits in Dollars.

 

“LIBOR Successor Rate” has the meaning provided in Section 3.03(b).

 

11

--------------------------------------------------------------------------------



 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Note, and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A.

 

“Master Agreement” has the meaning set forth in the definition of Swap Contract.

 

“Material Debt” means Debt (other than (i) Non-Recourse Debt and (ii) the Loans)
of the Borrower and one or more Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$100,000,000.

 

“Material Financial Obligations” means (i) a principal or face amount of Debt,
(ii) payment or collateralization obligations in respect of Swap Contracts, or
(iii) payment obligations in respect of Forward Sales, in each case of the
Borrower or any of its Subsidiaries, arising in one or more related or unrelated
transactions, exceeding in the aggregate $100,000,000.

 

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.

 

“Material Subsidiary” means any Subsidiary of Borrower for which (i) its assets
and the assets of its consolidated Subsidiaries comprise more than 5% of the
assets of the Borrower and its consolidated Subsidiaries, or (ii) its revenue
and the revenue of its consolidated Subsidiaries comprise more than 5% of the
revenue of the Borrower and its consolidated Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP as of the end of the
most recent fiscal year.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination or cancellation of all outstanding
Commitments and acceleration of all outstanding Loans made under this Agreement.

 

“Maximum Rate” has the meaning set forth in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

12

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions, or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Recourse Debt” of any Person means Debt secured by a Lien on one or more
assets of such Person, where the rights and remedies of the holder of such Debt
in respect of such Debt do not extend to any other assets of such Person and, if
such Person is organized under the laws of or doing business in the United
States or any political subdivision thereof or therein, as to which such holder
has effectively waived (or subordinated in favor of the Lenders) such holder’s
right to make the election provided under 11 U.S.C. § 1111(b)(1)(A) (a “Recourse
Waiver”); provided however, that no Recourse Waiver shall be required with
respect to Production Payments.  Debt of an Excluded Subsidiary which is without
recourse to the Borrower or any other Subsidiary shall be deemed Non-Recourse
Debt of such Excluded Subsidiary secured by all assets of such Excluded
Subsidiary (whether or not such Debt is in fact so secured) and no Recourse
Waiver shall be required in respect thereof.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any the Borrower or any Affiliate of the Borrower
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

 

13

--------------------------------------------------------------------------------



 

any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.16).

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Platform” has the meaning set forth in Section 6.01.

 

“PNC Bank” means PNC Bank, National Association and its successors.

 

“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania (or in such other city as may be designated by the
Administrative Agent).

 

14

--------------------------------------------------------------------------------



 

“Pro Rata Share” means, at any time, (A) with respect to each Lender’s
Commitment, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is such Lender’s outstanding Commitment
at such time and the denominator of which is the Aggregate Commitments at such
time and (B) with respect to each Lender’s Loans, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
such Lender’s aggregate outstanding Loans at such time, and the denominator of
which is the Total Outstandings at such time.  The initial Pro Rata Share with
respect to each Lender’s Commitment is set forth opposite the name of such
Lender on Schedule 2.01 and the Pro Rata Share with respect to each Lender’s
Commitment and/or Loans, as applicable, is set forth in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto.

 

“Production Payment” means an assignment of an interest in a fixed quantity
(measured by proceeds or by volume) of oil and gas or other hydrocarbons when
produced from a specified oil and gas property or properties, in consideration
for a payment in advance of production.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Ratings” has the meaning set forth in the definition of “Applicable
Rate.”

 

“Public Lender” has the meaning set forth in Section 6.01.

 

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Administrative Agent).

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Compliance Event” means that the Borrower, any of its Subsidiaries,
or any Senior Officer or director of the Borrower or any of its Subsidiaries
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
has knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual or probable violation of
any Anti-Terrorism Law.

 

“Required Lenders” means, as of any date of determination, Lenders having in the
aggregate more than 50% of the sum of (i) the Aggregate Commitments and (ii) the
Total Outstandings as of such time; provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, chief financial officer, secretary,
treasurer or assistant treasurer of the Borrower.  Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be

 

15

--------------------------------------------------------------------------------



 

conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“S&P” means S&P Global Inc., a subsidiary of The McGraw-Hill Companies, Inc. and
any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Unavailability Date” has the meaning provided in Section 3.03(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Officer” means the chief executive officer, president, executive vice
president, senior vice president, chief financial officer or treasurer of the
Borrower.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP (which, for avoidance of doubt, shall
represent total common stockholders’ equity of the Borrower before
noncontrolling interests in consolidated subsidiaries in accordance with GAAP).

 

“SPC” has the meaning specified in Section 10.07(i).

 

“Stated Maturity Date” means May 31, 2021.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein or in any
other Loan Document to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap

 

16

--------------------------------------------------------------------------------



 

transactions, cross-currency rate swap transactions, currency options, spot
contracts, futures contracts traded on or subject to the rules of a designated
contract market, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, any North American Energy Standard Board Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Capital” means, at any date, the total of (i) Consolidated Debt plus
(ii) Shareholders’ Equity plus (iii) Designated Hybrid Equity Securities less
(iv) to the extent reflected in Shareholders’ Equity, any excess of the net book
value of assets subject to Liens securing Non-Recourse Debt (including the total
assets of Excluded Subsidiaries) over the amount of the related Non-Recourse
Debt, (v) either (a) less the absolute value of accumulated other comprehensive
income as determined in accordance with GAAP, or (b) plus the absolute value of
accumulated other comprehensive loss as determined in accordance with GAAP plus
(vi) non-cash write-downs, impairments, and related charges occurring after
July 31, 2017 as determined in accordance with GAAP, in each case determined at
such date.

 

“Total Outstandings” means, on any date, the aggregate outstanding principal
amount of all Loans after giving effect to any borrowings and prepayments of
Loans occurring on such date.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g)(i).

 

17

--------------------------------------------------------------------------------



 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03.                     Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a

 

18

--------------------------------------------------------------------------------



 

reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05.                     References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

Article II.
 THE COMMITMENTS AND BORROWINGS

 

2.01.                     Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make term loans (each such term loan, a
“Loan”) to the Borrower on any Business Day during the Availability Period in a
principal amount not to exceed such Lender’s Commitment immediately prior to the
making of such Loans.  The Borrower may not request more than two (2) Borrowings
of Loans hereunder. Each Lender’s Commitment shall (x) be reduced by the
aggregate principal amount of such Lender’s Loans made on the date of the
initial Borrowing of Loans and (y) terminate on and as of the earlier to occur
of (A) 5:00 p.m. on the last day of the Availability Period and (B) the date of
the second and final Borrowing of Loans permitted under this Section 2.01 (after
any Borrowing of Loans on such date).  If, at 5:00 p.m. on the last day of the
Availability Period, no Loans have been made hereunder, this Agreement and the
other Loan Documents shall be terminated and shall be of no further force and
effect, except for those provisions hereof and thereof which by their express
terms survive such termination.  Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed.  The Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02.                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s delivery to the Administrative Agent of an
irrevocable written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, which may be delivered via facsimile;
provided that any Loan Notice for a Borrowing of Loans may be conditioned upon
the occurrence of the Closing Date.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
Borrowing of, conversion or continuation of Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Loan
Notice shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or

 

19

--------------------------------------------------------------------------------



 

continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice, then the
applicable Loans shall be made as Base Rate Loans.  If a Borrower fails to give
a timely notice requesting a conversion or continuation of an outstanding
Eurodollar Rate Loan, then the applicable Eurodollar Rate Loan will be continued
as a Eurodollar Rate Loan with an Interest Period of one month. Any such
automatic continuation as a Eurodollar Rate Loan will be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loan.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of Commitments to be funded as the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
continuation described in the preceding subsection.  Each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of PNC Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.  If the Required Lenders
have not provided such consent, then during the existence of a Default,
Eurodollar Rate Loans shall be converted to Base Rate Loans effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loan.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in PNC Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to Loans.

 

2.03.                     Prepayments.                   The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof, and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice

 

20

--------------------------------------------------------------------------------



 

shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid; provided that, a notice of prepayment of all or any part of the
outstanding Loans may state that such notice is conditioned upon the
effectiveness of other credit facilities or any incurrence or issuance of debt
or equity or the occurrence of any other transaction, in which case such notice
may be revoked, subject to Section 3.05, by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of Eurodollar Rate Loans shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Pro Rata Share.

 

2.04.                     Termination or Reduction of Commitments.  The Borrower
may, upon notice to the Administrative Agent, voluntarily terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction; provided that, such a notice may state that
such notice is conditioned upon the effectiveness of other credit facilities or
any incurrence or issuance of debt or equity or the occurrence of any other
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied and (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof.  The Administrative Agent will promptly notify the Lenders of any such
notice of voluntary termination or reduction of the Aggregate Commitments.  Any
voluntary reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share of the outstanding
Commitments.

 

2.05.                     Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

 

2.06.                     Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

21

--------------------------------------------------------------------------------



 

2.07.                     [Reserved].

 

2.08.                     Computation of Interest and Fees.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day.

 

2.09.                     Evidence of Debt.  The Borrowings made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence of the amount of the Borrowings made by the Lenders to
the Borrower and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.10.                     Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)                                 (i)                                     If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided however that this subsection (b)(i) shall not be applicable to
payments required to be made by the Borrower on the Stated Maturity Date; and
(ii) if the Stated Maturity Date is not a Business Day, then any payment to be
made by the Borrower on the Stated Maturity Date shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be, unless such Business Day falls
in another calendar month, in which case such payment shall be due on the
immediately preceding Business Day.

 

(c)                                  (i)                                    
Unless the Borrower has notified the Administrative Agent, prior to the date any
payment is required to be made by it to the Administrative Agent hereunder, that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding

 

22

--------------------------------------------------------------------------------



 

amount to the Person entitled thereto.  If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then each of the Lenders shall forthwith on demand repay to the Administrative
Agent the portion of such assumed payment that was made available to such Lender
in immediately available funds, together with interest thereon in respect of
each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the greater of the
Federal Funds Open Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(ii)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Open Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan or to make any payment under Sections 10.04 or 10.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or make its payment under Sections 10.04 or
10.05.

 

23

--------------------------------------------------------------------------------



 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.11.                     Sharing of Payments.

 

(a)                                 If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

(b)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 9.05, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to any of them under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.  For the avoidance of doubt, notwithstanding the
application or holding pursuant to this subsection of all or a part of a payment
made by the Borrower for the account of a Lender, as between the Borrower and
such Lender the Borrower shall be discharged from the obligation with respect to
which such payment was made as if and to the extent such application or holding
had not occurred.

 

2.12.                     Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
for so long as such Lender is a Defaulting Lender, the Commitment and Total
Outstandings of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided, that this Section shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby.

 

24

--------------------------------------------------------------------------------



 

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share.

 

Article III.
 TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 3.01, the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01(b)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Tax been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 20 days after receipt by the
Borrower of demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be required to
indemnify a Recipient pursuant to this Section 3.01(d) for any Indemnified Taxes
unless such Recipient notifies the Borrower of the indemnification claim for
such Indemnified Taxes no later than 365 days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon the
Recipient for payment of such Indemnified Taxes and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, accompanied by the calculations by which such
determination was made by such Lender, shall be conclusive absent manifest
error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section

 

25

--------------------------------------------------------------------------------



 

10.07(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 3.01, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender (which
solely for purposes of this Section 3.01(g) shall include the Administrative
Agent) that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, properly
completed and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and

 

26

--------------------------------------------------------------------------------



 

(y) with respect to any other applicable payments under any Loan Document,
properly completed and executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)                                  properly completed and executed originals
of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;

 

(iv)                              properly completed and executed originals of
IRS Form W-8EXP claiming an exemption from withholding Tax; or

 

(v)                                 to the extent a Foreign Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for

 

27

--------------------------------------------------------------------------------



 

purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes (including any application thereof to another amount owed
to the refunding Governmental Authority) as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such party will make such payment to
the relevant indemnifying party within ten (10) days after the party has
determined that it owes amounts to the indemnifying party pursuant to the first
sentence of this Section 3.01(h). Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this Section 3.01(h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 3.01(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

3.02.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

28

--------------------------------------------------------------------------------



 

3.03.                     Inability to Determine Rates.

 

(a)                                 Unless and until a LIBOR Successor Rate is
implemented in accordance with clause (b) below, in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan, or (ii) the Required Lenders
shall determine (which determination shall be conclusive and binding absent
manifest error) that the Eurodollar Rate does not adequately and fairly reflect
the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders, as applicable, notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or the Required Lenders (as applicable) have determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for any requested Interest Period,
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Eurodollar Rate or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Rate with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and notwithstanding anything to the
contrary in Section 10.01, any such amendment shall become effective at 5:00
p.m. on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.

 

If no LIBOR Successor Rate has been implemented and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest

 

29

--------------------------------------------------------------------------------



 

Periods) until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
(0) for purposes of this Agreement.

 

3.04.                     Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except reserve requirements
reflected in the Eurodollar Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan the interest on which is
determined by reference to the Eurodollar Rate, or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the Change in Law giving rise to a claim
for compensation under subsection (a) or (b) of this Section, the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section (including, if
requested by the Borrower, an explanation in reasonable detail of the manner in
which such amount or amounts were determined) and delivered to the Borrower,
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

30

--------------------------------------------------------------------------------



 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05.                     Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.16(a);

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06.                     Matters Applicable to all Requests for Compensation. 
A certificate of the Administrative Agent or any Lender claiming compensation
under Section 3.05 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

 

3.07.                     Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

Article IV.
 CONDITIONS PRECEDENT TO CLOSING DATE AND TO BORROWINGS

 

4.01.                     Conditions of Closing Date and Initial Borrowing.  The
occurrence of the Closing Date and the obligation of each Lender to make its
initial Borrowing hereunder is subject to satisfaction of the following
conditions precedent:

 

31

--------------------------------------------------------------------------------



 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution as reasonably requested by the
Administrative Agent;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender that has requested a Note at least two Business Days prior to the
Closing Date;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party;

 

(iv)                              a certificate of the Pennsylvania Secretary of
State evidencing that the Borrower is duly organized or formed, and is validly
existing, in good standing under the laws of the State of Pennsylvania;

 

(v)                                 a favorable opinion of Wachtell, Lipton,
Rosen & Katz, special New York counsel to the Borrower, addressed to the
Administrative Agent and each Lender, and a favorable opinion of Reed Smith LLP,
Pennsylvania counsel to the Borrower, addressed to the Administrative Agent and
each Lender; and

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the representations and warranties of the
Borrower contained in Article V are true and correct in all material respects on
and as of the date hereof (or if qualified by materiality or material adverse
effect, true and correct in all respects; provided that the representation and
warranty made in Section 5.12(a) is true and correct in all respects), (B) that
no Default exists or would result from the execution of this Agreement, and
(C) that since December 31, 2018 there has been no material adverse change in
the business, financial position or results of operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  The Borrower shall have provided to the
Administrative Agent and the Lenders, to the extent requested at least two
Business Days prior to the Closing Date, (A) the documentation and other
information requested by the Administrative Agent and any Lender in order to
comply with the requirements of the PATRIOT Act, (B) the documentation and other
information requested by the Administrative Agent in order to comply with all
“know your customer” requirements and (C) all anti-money laundering
documentation reasonably requested by the Administrative Agent.

 

(d)                                 Unless waived by the Administrative Agent,
the Borrower shall have paid all Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Closing Date.

 

4.02.                     Conditions to all Borrowings.  The obligation of each
Lender to honor any Loan Notice (other than (i) a Loan Notice requesting only a
conversion of Loans to the other Type, or (ii) a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

32

--------------------------------------------------------------------------------



 

(a)                                 The representations and warranties of the
Borrower contained in Article V (except, in the case of any Borrowing after the
Closing Date, the representations and warranties in Sections 5.04(c) and 5.05)
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects (provided that (i) if a representation and
warranty is qualified by materiality or material adverse effect it shall be true
and correct in all respects and (ii) the representation and warranty made in
Section 5.12(a) shall be true and correct in all respects), in each case on and
as of the date of such Borrowing (or, if such representations and warranties
specifically refer to an earlier date, as of such earlier date), except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist or would result from
such proposed Borrowing.

 

(c)                                  The Administrative Agent shall have
received a Loan Notice in accordance with the requirements hereof.

 

Each Loan Notice (other than (i) a Loan Notice requesting only a conversion of
Loans to the other Type, or (ii) a continuation of Eurodollar Rate Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Borrowing.

 

Article V.
 REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

5.01.                     Corporate Existence and Power.  The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all corporate powers and
all material Authorizations required to carry on its business as now conducted.

 

5.02.                     Corporate and Governmental Authorization; No
Contravention.  The Borrower’s incurrence of Debt hereunder, and the execution,
delivery and performance by the Borrower of this Agreement and the Notes, are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any Governmental Authority (except such as has been obtained and any
reports required to be filed by the Borrower with the SEC), do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation or by-laws of the Borrower or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or any of its Subsidiaries, or result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries.

 

5.03.                     Binding Effect.  This Agreement constitutes a valid
and binding agreement of the Borrower, and each Note, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights.

 

5.04.                     Financial Information.

 

(a)                                 The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2018, and the
related consolidated statements of income, cash flows and changes in

 

33

--------------------------------------------------------------------------------



 

stockholders’ equity for the fiscal year then ended, reported on by Ernst &
Young LLP, independent certified public accountants for the Borrower, and set
forth in the Borrower’s 2018 Form 10-K, a copy of which has been delivered to
each of the Lenders, (i) fairly present, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year, and (ii) show, to the extent required by GAAP,
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Consolidated Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Debt.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of March 31, 2019, and the
related unaudited consolidated statements of income and cash flows for the three
months then ended, set forth in the Borrower’s Form 10-Q for the quarter ended
March 31, 2019, a copy of which has been delivered to each of the Lenders,
fairly present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such six month period (subject to normal year-end adjustments).

 

(c)                                  Since December 31, 2018 there has been no
material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole.

 

5.05.                     Litigation.  There is no action, suit, proceeding or
investigation pending against, or, to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Subsidiaries before any
Governmental Authority in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity or enforceability of this Agreement or the Notes.

 

5.06.                     Compliance with ERISA.  Each member of the ERISA Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  No member of the ERISA Group has (i) sought a waiver of the minimum
funding standards under the Pension Funding Rules, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code, or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

5.07.                     Environmental Matters.  In the ordinary course of its
business, the Borrower conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of the Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses).  On the
basis of this review, the Borrower has concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a

 

34

--------------------------------------------------------------------------------



 

material adverse effect on the business, financial condition, results of
operations or prospects of the Borrower and its Consolidated Subsidiaries,
considered as a whole.

 

5.08.                     Taxes.  The Borrower and its Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them, and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary (other than those not yet delinquent and payable without premium or
penalty, and except for those being diligently contested in good faith by
appropriate proceedings, and in each case, for which adequate reserves and
provisions for taxes have been made on the books of the Borrower and each
Subsidiary).  The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries in respect of taxes or other governmental charges are, in
the opinion of the Borrower, adequate.

 

5.09.                     Subsidiaries.  Each of the Borrower’s corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental authorizations required to carry
on its business as now conducted, except where the absence of any of the
foregoing could not reasonably be expected to have a material adverse effect on
the business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

5.10.                     Regulatory Restrictions on Borrowing; Margin
Regulations.

 

(a)                                 Neither the Borrower nor any Subsidiary is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(b)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to indebtedness and within the scope of Section 8.01(e) will
be margin stock.

 

5.11.                     Full Disclosure.  No statement, information, report,
representation, or warranty made by the Borrower in any Loan Document or
furnished to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with any Loan Document, taken as a whole and together
with disclosures made by the Borrower in filings with the SEC that are available
to the Lenders, contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made, it being understood
that (a) such estimates, projections, forecasts and other forward-looking
information, as to future events, are not to be viewed as facts and that the
actual results may differ significantly and (b) no representation or warranty is
made with respect to information of a general economic or general industry
nature.

 

5.12.                     Anti-Money Laundering/International Trade Law
Compliance.  The Borrower represents and warrants that (a) none of the Borrower,
any of its Subsidiaries, or any Senior Officer or director of the Borrower or
any of its Subsidiaries, is a Sanctioned Person, (b) to the knowledge of the
Borrower, no employee of the Borrower or any of its Subsidiaries, or any agent
of the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility

 

35

--------------------------------------------------------------------------------



 

established hereby, is a Sanctioned Person, (c) none of the Borrower or any of
its Subsidiaries, either in its own right or, to the knowledge of the Borrower
or such Subsidiary, through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; or (ii) does business in or with,
or derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law,
(d) the Borrower has implemented and maintains in effect policies and procedures
intended to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees (in each such Person’s capacity as a
director, officer or employee of the Borrower or its Subsidiaries) and agents
with Anti-Terrorism Laws and applicable Sanctions, and (e) each of the Borrower
and its Subsidiaries, and to the knowledge of the Borrower, their respective
directors, officers, employees and agents, are in compliance with Anti-Terrorism
Laws and applicable Sanctions in all material respects.

 

5.13.                     Compliance with FCPA.  The Borrower and each of its
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto. Neither the Borrower
nor any of its Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to the Borrower or such Subsidiary or to any other Person,
in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

5.14.                     EEA Financial Institutions.  None of the Borrower or
any of its Subsidiaries is an EEA Financial Institution.

 

Article VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

 

6.01.                     Information.  The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a)                                 as soon as available, and in any event
within 60 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income, cash flows
and changes in stockholders’ equity for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing selected by the Borrower, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)                                 as soon as available, and in any event
within 40 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income and cash flows for such quarter and for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of income and cash flows, in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Borrower’s previous fiscal year, all certified (subject to normal year-end
adjustments and the absence of footnotes) as to fairness of

 

36

--------------------------------------------------------------------------------



 

presentation, conformity to GAAP and consistency by the chief financial officer
or the chief accounting officer of the Borrower;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of a Responsible Officer of the Borrower substantially in the form
of the Compliance Certificate attached hereto;

 

(d)                                 within five days after any officer of the
Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of a Responsible Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have filed
with the SEC;

 

(g)                                  if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under the Pension Funding Rules, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; or (viii) determines that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, a
certification of funding status from the enrolled actuary for the Pension Plan;

 

(h)                                 notice that S&P or Moody’s has changed the
equity treatment for any securities if such change would be relevant to the
determination of whether such securities are Hybrid Equity Securities, such
notice to be given by the Borrower promptly upon receiving notice from S&P or
Moody’s, or promptly upon otherwise acquiring actual knowledge of the foregoing;
and

 

(i)                                     from time to time, such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

37

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which (A) the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (B) such documents are
posted on the Borrower’s behalf on SyndTrak or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall deliver paper copies or soft copies (by
electronic mail) of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies or soft copies. 
Notwithstanding anything contained herein, the Compliance Certificates required
by Section 6.01(c) may be delivered electronically to the Administrative Agent
(subject to the proviso to the preceding sentence).  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

6.02.                     Payment of Taxes.  The Borrower will pay and
discharge, and will cause each Subsidiary to pay and discharge, before
delinquency, all their respective material tax liabilities, except where the
same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of any of the same.

 

6.03.                     Maintenance of Property; Insurance.

 

(a)                                 The Borrower will keep, and will cause each
Subsidiary to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance with respect to their respective properties and business in
at least such amounts, against at least such risks and with such risk retention
as are customarily maintained, insured against or

 

38

--------------------------------------------------------------------------------



 

retained, as the case may be, by companies of established repute engaged in the
same or a similar business, to the extent available at the time in question on
commercially reasonable terms; and will furnish to the Lenders, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

 

6.04.                     Conduct of Business and Maintenance of Existence.  The
Borrower will preserve, renew and keep in full force and effect, and will cause
each Subsidiary to preserve, renew and keep in full force and effect their
respective legal existence and good standing under the Laws of the jurisdiction
of its organization and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 6.04 shall prohibit (i) the merger of a Subsidiary into the
Borrower or the merger or consolidation of a Subsidiary with or into another
Person if (A) in the case of a domestic Subsidiary, the corporation surviving
such consolidation or merger is a domestic Subsidiary and (B) in the case of a
foreign Subsidiary, the entity surviving such consolidation or merger is a
Subsidiary, if, in each case covered by this clause (i), after giving effect
thereto, no Default shall have occurred and be continuing, or (ii) the
termination of the corporate existence of any Subsidiary if the Borrower in good
faith determines that such termination is in the best interest of the Borrower
and is not materially disadvantageous to the Lenders.

 

6.05.                     Compliance with Laws.  The Borrower will comply, and
cause each Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

6.06.                     Inspection of Property, Books and Records.  The
Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will
permit, and will cause each Subsidiary to permit, representatives of any Lender
at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired.

 

6.07.                     Use of Proceeds.  The proceeds of the Loans made under
this Agreement may be used by the Borrower to repay certain indebtedness and for
other lawful corporate purposes.

 

6.08.                     Governmental Approvals and Filings.  The Borrower
will, and will cause each Subsidiary to, keep and maintain in full force and
effect all action by or in respect of, or filing with, any Governmental
Authority necessary in connection with (a) the execution and delivery of this
Agreement, or any Note issued hereunder by the Borrower, (b) the consummation by
the Borrower of the transactions herein or therein contemplated, (c) the
performance of or compliance with the terms and conditions hereof or thereof by
the Borrower, or (d) any other actions required to ensure the legality,
validity, binding effect, enforceability or admissibility in evidence hereof or
thereof.

 

6.09.                     Anti-Money Laundering/International Trade Law
Compliance.  The Borrower covenants and agrees that (a) none of the Borrower or
any of its Subsidiaries will become a Sanctioned Person, (b) none of the
Borrower or any of its Subsidiaries, either in its own right or, to the
knowledge of the Borrower or such Subsidiary, through any third party, will
(i) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law, or
(ii) do business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law,

 

39

--------------------------------------------------------------------------------



 

(c) it shall maintain in effect policies and procedures intended to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees (in each such Person’s capacity as a director, officer or
employee of the Borrower or its Subsidiaries) and agents with Anti-Terrorism
Laws and applicable Sanctions, (d) the Borrower will comply, and will cause its
Subsidiaries, and to the knowledge of the Borrower, its and their respective
directors, officers, employees (in each such Person’s capacity as a director,
officer or employee of the Borrower or its Subsidiaries) and agents to comply,
with Anti-Terrorism Laws and applicable Sanctions in all material respects,
(e) the funds used to repay the Obligations will not be derived from any
unlawful activity of the Borrower or its Subsidiaries, and (f) the Borrower
shall promptly notify the Administrative Agent in writing upon the occurrence of
a Reportable Compliance Event.

 

Article VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

 

7.01.                     Liens.  Neither the Borrower nor any Subsidiary shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

 

(a)                                 Liens existing on the date of this Agreement
securing Debt outstanding on the date of this Agreement in an aggregate
principal or face amount not exceeding $10,000,000;

 

(b)                                 any Lien existing on any asset of any Person
at the time such Person becomes a Subsidiary, and not created in contemplation
of such event;

 

(c)                                  any Lien on any asset securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring, improving, constructing or repairing such asset, provided that such
Lien attaches to such asset concurrently with or within 90 days after completion
of the acquisition, improvement, construction or repair thereof;

 

(d)                                 any Lien on any asset of any Person existing
at the time such Person is merged or consolidated with or into the Borrower or a
Subsidiary and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition;

 

(f)                                   any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section; provided that such Debt is not
increased and is not secured by any additional assets;

 

(g)                                  Liens arising in the ordinary course of its
business which (i) do not secure Debt or obligations in respect of Swap
Contracts, (ii) do not secure any obligation in an amount exceeding $20,000,000
and (iii) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

 

(h)                                 Liens on cash and cash equivalents to secure
obligations arising under Swap Contracts which Liens (i) are granted pursuant to
a Master Agreement or pursuant to the rules of a designated contract market or a
nationally recognized swap exchange and (ii) secure Swap Contracts which are
entered into with respect to the Borrower’s operations in the ordinary course of
its business;

 

40

--------------------------------------------------------------------------------



 

(i)                                     Liens in favor of the Borrower or any
Subsidiary (other than Liens on assets of the Borrower);

 

(j)                                    Liens granted pursuant to any Loan
Document;

 

(k)                                 Production Payments and Liens on the
properties covered thereby to secure performance obligations in connection
therewith, provided that the aggregate principal amount of balance sheet
obligations in respect of Production Payments may at no time exceed
$500,000,000;

 

(l)                                     Liens (other than Liens imposed under
ERISA) for taxes, assessments or governmental charges or levies not past due for
more than 60 days or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

(m)                             Liens on any amounts held by a trustee under any
indenture issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture pursuant to customary discharge,
redemption or defeasance provisions;

 

(n)                                 Liens on any cash collateral used to Cash
Collateralize (as defined in the Existing Credit Agreement) any Letter of Credit
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement; and

 

(o)                                 Liens not otherwise permitted by the
foregoing clauses of this Section securing Debt in an aggregate principal or
face amount at any date not to exceed $250,000,000.

 

7.02.                     Debt to Total Capital.  Consolidated Debt will at no
time exceed sixty-five percent (65%) of Total Capital.

 

7.03.                     Transactions with Affiliates.  The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, pay any funds to
or for the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate, except on an arm’s-length basis on terms at least as favorable to
the Borrower or such Subsidiary as could have been obtained from a third party
who was not an Affiliate; provided that the foregoing restrictions shall not
apply to transactions between or among the Borrower and any of its Subsidiaries,
and provided further that the foregoing provisions of this Section shall not
prohibit any such Person from declaring or paying any lawful dividend or other
payment ratably in respect of all of its capital stock of the relevant class so
long as, after giving effect thereto, no Default shall have occurred and be
continuing.

 

7.04.                     Limitation of Other Restrictions on Dividends by
Subsidiaries, etc.  The Borrower will not permit any Subsidiary to be or become
subject to any restriction of any nature (whether arising by operation of law,
by agreement, by its articles of incorporation, by-laws or other constituent
documents of such Subsidiary, or otherwise) on the right of such Subsidiary from
time to time to (w) declare and pay dividends or distributions with respect to
capital stock owned by the Borrower or any Subsidiary, (x) pay any indebtedness,
obligations or liabilities from time to time owed to the Borrower or any
Subsidiary, (y) make loans or advances to the Borrower or any Subsidiary, or
(z) transfer any of its properties or assets to the Borrower or any Subsidiary,
except:

 

41

--------------------------------------------------------------------------------



 

(a)                                 legal restrictions under other applicable
Law, if any, and fraudulent conveyance or similar laws of general applicability
for the benefit of creditors of such Subsidiary generally;

 

(b)                                 with respect to clause (z) above: 
(i) non-assignment provisions of any executory contract or of any lease by the
Borrower or such Subsidiary as lessee, and (ii) restrictions on transfer of
property subject to a Lien permitted by Section 7.01 for the benefit of the
holder of such Lien;

 

(c)                                  restrictions applicable solely to an
Excluded Subsidiary; and

 

(d)                                 restrictions with respect to any Subsidiary
that is acquired after the Closing Date and not entered into in contemplation of
such acquisition, and replacements thereof that are not materially more
restrictive, taken as a whole, as determined in good faith by the Borrower;

 

provided that the foregoing shall not prohibit financial incurrence, maintenance
and similar covenants that have the effect of prohibiting or restricting the
ability of a Subsidiary to make such payments or transfers, or provisions that
require that a certain amount of capital be maintained.

 

7.05.                     Mergers and Sales of Assets.  The Borrower will not
(a) consolidate or merge with or into any other Person or (b) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole, to any other
Person; provided that the Borrower may merge with any another Person if (x) the
Borrower is the corporation surviving such merger and (y) after giving effect to
such merger, no Default shall have occurred and be continuing.

 

7.06.                     Change in Nature of Business.  The Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.07.                     Use of Proceeds.  The Borrower shall not use the
proceeds of any Borrowing, whether directly or indirectly, for a purpose that
entails a violation of Regulation U of the FRB.  The proceeds of the Loans shall
not be used, directly or indirectly, by the Borrower or its Subsidiaries to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law.

 

Article VIII.
 EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01(d), 6.04 (with respect to the Borrower’s existence), 6.07, 6.08, or
6.09(a) or Article VII; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

42

--------------------------------------------------------------------------------



 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower, in this Agreement or in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (except to the extent
qualified by materiality, in which case they shall be true and correct in all
respects and except that the representation and warranty made in
Section 5.12(a) shall be true and correct in all respects) when made or deemed
made; provided that (except in the case of any representation, warranty or
certification made with respect to any financial statement of the Borrower or
made pursuant to Section 5.12(a)) if such lack of correctness is capable of
being remedied or cured within a 30-day period, Borrower shall have a period of
30 days after the earlier of (i) written notice thereof has been given to the
Borrower by Administrative Agent (acting on the request of one or more Lenders)
or (ii) a Responsible Officer of the Borrower has obtained knowledge thereof,
within which to remedy or cure such lack of correctness; or

 

(e)                                  Cross-Payment Default; Cross-Acceleration. 
The Borrower or any Subsidiary (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Material Financial Obligations, or (B) fails to observe or
perform any other agreement or condition relating to any Material Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other default occurs, the effect of which default is to cause
the maturity of such Material Debt to be accelerated or to cause such Material
Debt to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Debt to be
made, prior to its stated maturity; or

 

(f)                                   Insolvency Proceedings, Etc.  The Borrower
or any Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  The
Borrower or any Material Subsidiary (i) admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary final judgments or orders for the payment of money in
an aggregate amount exceeding $100,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  Any member of the ERISA Group
shall fail to pay when due an amount or amounts aggregating in excess of
$100,000,000 which it shall have become liable to pay under Title IV of ERISA;
or notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for

 

43

--------------------------------------------------------------------------------



 

premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans, which could cause one
or more members of the ERISA Group to incur a current payment obligation in
excess of $100,000,000 in the aggregate; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document (other than the Fee Letter), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control with respect to the Borrower.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

44

--------------------------------------------------------------------------------



 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Article IX.
ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authorization of Administrative Agent.

 

Each of the Lenders hereby irrevocably appoints PNC Bank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law; provided that
the meaning of such term in Section 10.07(c) is intended to be consistent with
the meaning of such term as used in Section 5f.103-1(c) of the United States
Treasury Regulations.  Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required

 

45

--------------------------------------------------------------------------------



 

Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent shall be entitled to
rely on legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05.                     Indemnification of Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of the Borrower and without limiting the obligation of the Borrower
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any

 

46

--------------------------------------------------------------------------------



 

and all Indemnified Liabilities incurred by it, provided that such unreimbursed
Indemnified Liabilities were incurred by or asserted against the Administrative
Agent in its capacity as such or against any Agent-Related Persons acting for
the Administrative Agent in connection with such capacity; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct; and
provided, further, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The obligations of the Lenders in this Section are
subject to the provisions of Section 2.10(e) and shall survive termination of
the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 

9.06.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.07.                     Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (so
long as no Event of Default exists), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as

 

47

--------------------------------------------------------------------------------



 

those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

9.08.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.09.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, Documentation Agent or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

9.10.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 10.04 and
10.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

48

--------------------------------------------------------------------------------



 

9.11.                     No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 1020.220 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
Borrower, its Affiliates or its agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Law.

 

Article X.
 MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (iii) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

 

(d)                                 change Section 2.11 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

49

--------------------------------------------------------------------------------



 

10.02.              Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to

 

50

--------------------------------------------------------------------------------



 

the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the Recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03.              No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04.              Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender.  All amounts
due under this Section 10.04 shall be payable

 

51

--------------------------------------------------------------------------------



 

within ten Business Days after demand therefore.  The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.

 

10.05.              Indemnification; Damage Waiver.

 

(a)                                 Indemnification by the Borrower.  Whether or
not the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary of the Borrower, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and regardless of whether brought by the Borrower
or any third party (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee, or that of
its respective affiliates, partners, directors, officers, agents and advisors,
(y) a claim brought by the Borrower or any of its Subsidiaries against an
Indemnitee for material breach in bad faith of such Indemnitee’s obligations
under the Loan Documents or (z) a claim brought by one Indemnitee against
another Indemnitee so long as such claim does not involve, or result from, an
action or inaction by the Borrower or any Affiliate of the Borrower.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement.  All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefore.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.  Without limiting the provisions of Section 3.01(d), this
Section shall not apply with respect to Taxes other than any Taxes that
represent liabilities, obligations, losses, etc. arising from any non-Tax claim.

 

(b)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument entered into
or delivered pursuant hereto, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan

 

52

--------------------------------------------------------------------------------



 

Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

10.06.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Open Rate from time to time in effect.

 

10.07.              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (j) of this
Section, or (iv) to an SPC in accordance with the provisions of subsection
(i) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment or the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund (as defined in subsection (h) of this Section), no
minimum amount need be assigned, and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment or Loans of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless the
Administrative

 

53

--------------------------------------------------------------------------------



 

Agent, and, so long as no Default or Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause B, or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any

 

54

--------------------------------------------------------------------------------



 

Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.05 with respect to any payments
made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument

 

55

--------------------------------------------------------------------------------



 

may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that directly affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05, subject to the
requirements and limitations in such Sections, including the requirements under
Section 3.01(g)(i) (it being understood that the documentation required under
Section 3.01(g)(i) shall be delivered to the Lender who sells the participation)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Section 10.16 as if it
were an assignee under subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 10.16 with respect to any
Participant.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

56

--------------------------------------------------------------------------------



 

(h)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

57

--------------------------------------------------------------------------------



 

10.08.              Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any swap or derivative transaction
relating to obligations of the Borrower; (g) with the consent of the Borrower;
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; (i) to the National Association of Insurance
Commissioners or any other similar organization; or (j) to any credit insurance
provider relating to the Borrower and its obligations.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Borrowings.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.09.              Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

58

--------------------------------------------------------------------------------



 

10.10.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11.              Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12.              Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.14.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

59

--------------------------------------------------------------------------------



 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.16.              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section  3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.04 or 3.01, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 10.16(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.04 or Section 3.01) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.07(b);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

60

--------------------------------------------------------------------------------



 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Laws; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.17.              Governing Law.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.18.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Lenders and the Arrangers, each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, any Lender or any

 

61

--------------------------------------------------------------------------------



 

Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Lender or Arranger has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Administrative Agent, any Lender or any Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders, the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, any Lender or
any Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent, the Lenders and the Arranger(s) have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty.

 

10.19.              Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.20.              USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.  To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify and record information that identifies each Borrower that
opens an account. What this means: when the Borrower opens an account, the
relevant financial institution will ask for the business name, business address,
taxpayer identifying number and other information that will allow the relevant
financial institution to identify the Borrower, such as organizational
documents. For some businesses and organizations, the relevant financial
institution may also need to ask for identifying information and documentation
relating to certain individuals associated with the business or organization.

 

10.21.              ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT

 

62

--------------------------------------------------------------------------------



 

ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

10.22.              Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any of its Subsidiaries, that
at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any of its Subsidiaries, that:

 

(i)                                     none of the Administrative Agent, any
Arranger nor any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent

 

63

--------------------------------------------------------------------------------



 

under this Agreement, any Loan Document or any documents related to hereto or
thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, each Arranger or their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

[Signature pages follow]

 

64

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EQT CORPORATION

 

 

 

By:

/s/ Jimmi Sue Smith

 

Name:

Jimmi Sue Smith

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and a Lender

 

 

 

By:

/s/ Kyle T. Helfrich

 

Name:

Kyle T. Helfrich

 

Title:

Vice President

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

By:

/s/ Jeffrey Cobb

 

Name:

Jeffrey Cobb

 

Title:

Director

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Tyler Ellis

 

Name:

Tyler Ellis

 

Title:

Director

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Managing Director

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

THE TORONTO-DOMINION BANK, NEW YORK
BRANCH, N.A., as a Lender

 

 

 

By:

/s/ Michael Borowiecki

 

Name:

Michael Borowiecki

 

Title:

Authorized Signatory

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as a Lender

 

 

 

By:

/s/ Anastasiya Bykov

 

Name:

Anastasiya Bykov

 

Title:

Vice President

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender

 

 

 

By:

/s/ Michael Maguire

 

Name:

Michael Maguire

 

Title:

Executive Director

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

By:

/s/ Mark Salierno

 

Name:

Mark Salierno

 

Title:

Vice President

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

 

THE HUNTINGTON NATIONAL BANK, as a
Lender

 

 

 

By:

/s/ Phil Andresen

 

Name:

Phil Andresen

 

Title:

Vice President

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Commitment as of the
Closing Date

 

Pro Rata Share of
Commitments

 

PNC Bank, National Association

 

$

150,000,000.00

 

15.000000000

%

Wells Fargo Bank, National Association

 

$

150,000,000.00

 

15.000000000

%

Bank of America, N.A.

 

$

150,000,000.00

 

15.000000000

%

BMO Harris Bank N.A.

 

$

150,000,000.00

 

15.000000000

%

The Toronto-Dominion Bank, New York Branch

 

$

150,000,000.00

 

15.000000000

%

MUFG Bank, Ltd.

 

$

72,500,000.00

 

7.250000000

%

Sumitomo Mitsui Banking Corporation

 

$

72,500,000.00

 

7.250000000

%

U.S. Bank National Association

 

$

72,500,000.00

 

7.250000000

%

The Huntington National Bank

 

$

32,500,000.00

 

3.250000000

%

Aggregate Commitments

 

$

1,000,000,000.00

 

100.000000000

%

 

Schedule 2.01

 

--------------------------------------------------------------------------------



 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

EQT Corporation

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222

Attention: Assistant Treasurer

Telephone: (412) 553-5850

Facsimile: (412) 553-7890

Electronic Mail:  treasury@eqt.com

Website Address:  https://ir.eqt.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Request for Borrowings):

PNC Agency Services

PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, PA 15219

Attention: Brian Mobley

Telephone: (412) 807-7531

Facsimile: (412) 762-8672

Electronic Mail: brian.mobley@pnc.com

 

Account No.:  13076-001-7005

Account Name: Wire Suspense — Agency Services

Ref:  EQT Corporation

ABA# 043 000 096

 

Other Notices as Administrative Agent:

 

PNC Bank, National Association

PNC Bank
300 Fifth Avenue - 13th Floor
Pittsburgh, PA 15222

Attention: Tracy J. DeCock

Telephone: (412) 762-9999

Facsimile:  (412) 762-4718

Electronic Mail: tracy.decock@pnc.com

 

Schedule 10.02

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                 ,     

 

To:                             PNC Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of May 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among EQT Corporation, a Pennsylvania corporation (the
“Borrower”), the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent.

 

The undersigned hereby requests (select one):

 

A.                                    o    A Borrowing of Loans comprised of
(select one):

 

o  Base Rate Loans

 

o  Eurodollar Rate Loans

 

B.                                    o    A conversion of Base Rate Loans to
Eurodollar Rate Loans

 

C.                                    o    A conversion of Eurodollar Rate
Loans, with a current Interest Period ending on              ,        , to Base
Rate Loans

 

D.                                    o    A continuation of Eurodollar Rate
Loans, with a current Interest Period ending on             ,        

 

1.                                      On
                                          (a Business Day) (the “Borrowing
Date”).(1)

 

2.                                      In the amount of
$                              .(2)

 

and, if applicable:

 

3.                                      For Eurodollar Rate Loans: with an
Interest Period of [1, 2, 3 or 6 month[s]].

 

If and only if ‘A’ is selected above (and not ‘B’ ‘C’, or ‘D’), the undersigned
hereby certifies that, as of the Borrowing Date:

 

--------------------------------------------------------------------------------

(1)  If requesting (i) a new Eurodollar Rate Loan, (ii) converting a Base Rate
Loan to a Eurodollar Rate Loan, (iii) converting a Eurodollar Rate Loan to a
Base Rate Loan or (iv) continuing a Eurodollar Rate Loan, must be at least 3
Business Days after the date of this Loan Notice. If requesting a new Base Rate
Loan, may be same day as date of this Loan Notice.

(2)  Each borrowing/conversion/continuation must be at least $5,000,000 (or in
integral multiples of $1,000,000 in excess thereof).

 

Exhibit A — Page 1

Form of Loan Notice

--------------------------------------------------------------------------------



 

(a)                              the representations and warranties of the
Borrower contained in Article V of the Agreement [(except the representations
and warranties in Sections 5.04(c) and 5.05 of the Agreement)](3) are true and
correct in all material respects (provided that (i) if a representation and
warranty is qualified by materiality or material adverse effect, it is true and
correct in all respects and (ii) the representation and warranty made in
Section 5.12(a) of the Agreement is true and correct in all respects) as of the
Borrowing Date (or, if such representations and warranties specifically refer to
an earlier date, as of such earlier date), except that the representations and
warranties contained in subsections (a) and (b) of Section 5.04 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement; and

 

(b)                                 no Default exists or would result from the
proposed Borrowing on the Borrowing Date.

 

 

EQT CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be included for Borrowings after the Closing Date.

 

Exhibit A — Page 2

Form of Loan Notice

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF NOTE

 

                                         [Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan made by the Lender to the Borrower under that certain Term Loan
Agreement, dated as of May 31, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto and PNC Bank,
National Association, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
outstanding Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

Exhibit B - Page 1

Form of Note

--------------------------------------------------------------------------------



 

 

EQT CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - Page 2

Form of Note

--------------------------------------------------------------------------------



 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B - Page 3

Form of Note

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                           ,       

 

To:                             PNC Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of May 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among EQT Corporation, a Pennsylvania corporation (the
“Borrower”), the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                                 of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.  Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP as at such date and for such period.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed each covenant and condition of the Loan Documents applicable to it, and
as of the date hereof,

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

 

—or—

 

Exhibit C - Page 1

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,        .

 

 

EQT CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

Exhibit C - Page 2

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Financial Statements

 

[See attached.]

 

—or—

 

[Such financial statements are available in electronic format and have been
delivered pursuant to Section 6.01 of the Agreement.]

 

Exhibit C - Page 3

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

For the Quarter/Year ended

 

                              (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Section 7.02 — Debt to Total Capital.

 

I.

Consolidated Debt at Statement Date

 

 

 

 

 

 

A.

Debt of the Borrower and its Subsidiaries on the Statement Date:

$_______

 

 

 

 

 

B.

Non-Recourse Debt of the Borrower and its Subsidiaries on the Statement Date:

$_______

 

 

 

 

 

C.

Designated Hybrid Equity Securities on the Statement Date:

$_______

 

 

 

 

 

D.

Consolidated Debt on the Statement Date (Lines I.A. – I.B. – I.C.):

$_______

 

 

 

 

II.

Total Capital at Statement Date:

 

 

 

 

 

A.

Consolidated Debt on the Statement Date (Line I.D. above):

$_______

 

 

 

 

 

B.

Shareholders’ Equity on the Statement Date:

$_______

 

 

 

 

 

C.

Designated Hybrid Equity Securities on the Statement Date:

$_______

 

 

 

 

 

D.

To the extent reflected in Shareholders’ Equity, any excess of the net book
value of assets subject to Liens securing Non-Recourse Debt (including the total
assets of Excluded Subsidiaries) over the amount of the related Non-Recourse
Debt:

$_______

 

 

 

 

 

E.1.

Either:

Less the absolute value of accumulated other comprehensive income as determined
in accordance with GAAP:

$_______

 

Exhibit C - Page 4

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

 

 

Or

 

 

 

 

 

 

E.2.

Plus the absolute value of accumulated other comprehensive loss as determined in
accordance with GAAP:

$_______

 

 

 

 

 

F.

Non-cash write-downs, impairments, and related charges occurring July 31, 2017
as determined in accordance with GAAP:

$_______

 

 

 

 

 

G.

Total Capital at Statement Date (Lines II.A. + II.B. + II.C. – II.D. and either
– II.E1. (in the case of accumulated other comprehensive income) or + II.E2. (in
the case of accumulated other comprehensive loss) + II.F.:

$_______

 

 

 

 

III.

Consolidated Debt to Total Capital on the Statement Date: (Line I.D. ¸ Line
II.G.) (cannot exceed 0.65 during any period)

 

 

Exhibit C - Page 5

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Term Loan Agreement identified below (as amended, the
“Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
set forth on Annex I hereto and the Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of [the Assignor’s]
[the respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)] [the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender.]

 

 

 

 

2.

Assignee[s]:

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

--------------------------------------------------------------------------------

(1)                               For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                               For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                               Select as appropriate.

(4)                               Include bracketed language if there are either
multiple Assignors or multiple Assignees.

 

Exhibit D - Page 1

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

3.

Borrower:

EQT Corporation

 

 

 

4.

Administrative Agent:

PNC Bank, National Association, as the administrative agent under the Agreement

 

 

 

5.

Agreement:

The Term Loan Agreement, dated as of May 31, 2019, among EQT Corporation, the
Lenders parties thereto and PNC Bank, National Association, as Administrative
Agent.

 

 

 

6.

Assigned Interest:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment and
Aggregate Amount
of Loans
for all Lenders

 

Amount of
Commitment and
Aggregate Amount
of Loans
Assigned(7)

 

Percentage
of Commitments
Assigned and
Percentage of
Loans Assigned(8)

 

Pro Rata Share of
Commitments and
Pro Rata Share of
Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

                

 

$

               

 

 

%

 

%

 

[7.

Trade Date: ___________

](9)

 

Effective Date:                   , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                               List each Assignor, as appropriate.

(6)                               List each Assignee, as appropriate.

(7)                             Amount to be adjusted by the counterparties to
take into account any payments or prepayments made between the Trade Date and
the Effective Date.

(8)                               Set forth, to at least 9 decimals, as a
percentage of the Commitment of all Lenders thereunder.

(9)                               To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

Exhibit D - Page 2

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

[Consented to and] Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

 

[Consented to:](10)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10)          To be added only if the consent of the Borrower is required by the
terms of the Agreement.

 

Exhibit D - Page 3

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.              Representations and Warranties.

 

1.1.    Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.    Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Agreement,
(ii) it meets all the requirements to be an assignee under
Section 10.07(b)(iii), (v) and (vi) of the Agreement (subject to such consents,
if any, as may be required under Section 10.07(b)(iii) of the Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has independently and without reliance upon the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

Exhibit D - Page 4

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

3.              General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit D - Page 5

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of May 31, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among EQT Corporation, a Pennsylvania corporation (the “Borrower”), each lender
from time to time party thereto and PNC Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Exhibit E-1 - Page 1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------



 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of May 31, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among EQT Corporation, a Pennsylvania corporation (the “Borrower”), each lender
from time to time party thereto and PNC Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Exhibit E-2 - Page 1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------



 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of May 31, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among EQT Corporation, a Pennsylvania corporation (the “Borrower”), each lender
from time to time party thereto and PNC Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Exhibit E-3 - Page 1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------



 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of May 31, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among EQT Corporation, a Pennsylvania corporation (the “Borrower”), each lender
from time to time party thereto and PNC Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or  W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Exhibit E-4 - Page 1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------